Citation Nr: 1243437	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, and if so, whether service connection for hypertension is warranted.

2.  Entitlement to higher evaluations for service-connected tension/migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to October 1969, and from May 1970 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions.  The February 2010 rating decision determined that new and material evidence had not been presented to reopen a previously denied claim for service connection for hypertension.

The September 2009 decision granted an increased, 30 percent evaluation for headaches effective from November 21, 2008.  Most recently, in connection with the ongoing appeal, the RO issued a March 2012 decision granting entitlement to a 50 percent evaluation, effective January 10, 2012.  Although the RO considered the March 2012 decision to be a full grant of the benefit sought on appeal, because 50 percent is the maximum schedular evaluation, it is in fact only a partial grant.  A yet higher evaluation is potentially available on an extraschedular basis under 38 C.F.R. § 3.321(b) and the 50 percent evaluation was only effective from January 10, 2012, thus there is a possibility of a higher rating prior to that date.  Accordingly, the issue of entitlement to increased evaluations remains on appeal.  

Although it appears the RO reopened the claim for service connection for hypertension and considered the merits thereof in a September 2010 supplemental statement of the case, the Board must independently decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In July 2011, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, on which he indicated his desire for a hearing before a Veterans Law Judge, to be held at the RO ("Travel Board").  In August 2011 correspondence, reflected in the Virtual VA system, the RO notified the Veteran that he had been placed on the list of those seeking a Travel Board hearing, and would be afforded such on a "first come/first served" basis.

In March 2012 the RO issued a rating decision granting an increased 50 percent evaluation for headaches, effective from January 10, 2012.  Because the RO considered this a full grant of the benefit sought on appeal, it closed the appeal.  As is discussed above, however, the March 2012 decision is in fact not a full grant of the benefit sought on appeal.  

Finally, although the Veteran did not specifically discuss hypertension in the July 2011 substantive appeal, he did indicate that it applied to "all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  This would include those addressing hypertension.

Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


